IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,813-01


EX PARTE CHAD EVERETT JOHNSTON





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 29,086-A-H-1 IN THE 188TH DISTRICT COURT

FROM GREGG COUNTY



 Per curiam.


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offense of
possession of a controlled substance and sentenced to sixty years' imprisonment.
	This Court first received the habeas record on November 9, 2007.  Since then, this Court has
received supplemental records from the district clerk that suggest that the proceedings before the
district court have not yet been concluded.  As such, the application has been forwarded to this Court
prematurely.  We remand this application in order to provide the parties, the habeas court, and the
district clerk with an opportunity to conclude the proceedings and complete the record.
	We remand this application to the 188th District Court of Gregg County.  The trial judge shall
enter findings of fact and conclusions of law within 90 days of this order.  If any continuances are
granted, a copy of the order granting the continuance shall be sent to this Court.  A supplemental
record and transcript containing any additional affidavits and interrogatories or the transcription of
the court reporter's notes from any hearing or deposition, along with the trial court's findings of fact
and conclusions of law, shall be returned to this Court within 120 days of the date of this order.  Any
extensions of time shall be obtained from this Court.



Filed: September 10, 2008
Do not publish